Citation Nr: 0401619	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  94-24346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increase in a 40 percent rating for 
duodenitis with Schatzki's ring with dysphagia.

3.  Entitlement to an effective date earlier than October 24, 
1996 for a 40 percent rating for duodenitis with Schatzki's 
ring with dysphagia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1964.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a July 1993 RO decision which denied a claim for 
service connection for tinnitus.  A January 1997 Board 
decision denied this claim.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an 
April 1998 decision, the Court vacated and remanded the Board 
decision on this issue.  In August 1998, the Board remanded 
the issue to the RO for further action.  An August 1998 RO 
decision granted an increased rating, from 20 percent to 40 
percent, for service-connected duodenitis with Schatzki's 
ring with dysphagia, effective October 24, 1996; the veteran 
then appealed for a rating higher than 40 percent and for an 
earlier effective date for the increased 40 percent rating 
for the condition.

A July 2001 Board decision denied service connection for 
tinnitus, denied an increase in the 40 percent rating for 
duodenitis with Schatzki's ring with dysphagia, and denied an 
effective date earlier than October 24, 1996 for the 40 
percent rating for duodenitis with Schatzki's ring with 
dysphagia.  The veteran thereafter appealed to the Court.  In 
a January 2003 joint motion, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and remanded on all three issues.  A February 2003 Court 
order granted the joint motion.  In December 2003, the 
veteran's attorney submitted additional evidence and argument 
to the Board.




REMAND

According to the January 2003 joint motion and February 2003 
Court order, the Board must further address compliance with 
legal provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) concerning the VA's duty to notify the claimant 
as to evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board itself may not provide such 
notice to the veteran.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  The 
January 2003 joint motion and Feburary 2003 Court order also 
require that the veteran be provided another VA examination 
with medical opinion on the tinnitus claim.  Thus the case 
must be returned to the RO for compliance with the Court 
order.

In December 2003, the veteran's attorney submitted additional 
written argument and evidence.  Some of the additional 
records submitted are duplicates from the claims folder.  She 
also submitted some new medical evidence consisting of 
November 2003 and December 2003 medical opinions.  Although 
she waived initial RO consideration of the new evidence, 
under the law of the case the Board must remand the case to 
comply with the directives of the Court order.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of tinnitus.  The claims 
folder must be provided to and reviewed by 
the examiner.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any current 
tinnitus, including any relationship with 
noise exposure or other incidents of 
military service.

3.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claims for service connection 
for tinnitus, an increase in a 40 percent 
rating for duodenitis with Schatzki's ring 
with dysphagia, and an effective date 
earlier than October 24, 1996 for the 40 
percent rating for duodenitis with 
Schatzki's ring with dysphagia.  This 
should include consideration of the 
additional evidence added to the claims 
folder since the RO's last adjudication of 
the claims.  If the claims are denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


